Exhibit 10.1

 

Execution Version

 

FIFTH AMENDMENT

 



FIFTH AMENDMENT, dated as of September 30, 2020 (this “Amendment”), to the
Credit Agreement (as defined below), is entered into among THE SERVICEMASTER
COMPANY, LLC, a Delaware limited liability company (the “Borrower”), each of the
other Loan Parties, the Lenders party hereto and the Administrative Agent (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of July 1, 2014 (as amended by the First Amendment, dated as of April 1, 2015,
by the Second Amendment, dated as of August 17, 2015, by the Third Amendment,
dated as of November 8, 2016, by the Fourth Amendment, dated as of November 5,
2019, and as further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement,” and, as amended and restated
pursuant to this Amendment, the “Amended Credit Agreement”), among the Borrower,
the Foreign Subsidiary Borrowers party thereto from time to time, JPMorgan Chase
Bank N.A., as administrative agent (in such capacity, the “Administrative
Agent”), collateral agent (in such capacity, the “Collateral Agent”) and Issuing
Bank, the several banks and other financial institutions from time to time party
thereto (the “Lenders”);

 

WHEREAS, ServiceMaster Global Holdings, Inc. (“Holding Parent”) entered into a
purchase agreement (the “Purchase Agreement”) with RW Purchaser LLC
(“Purchaser”), dated as of September 1, 2020, pursuant to which Holding Parent
agreed to sell to Purchaser all its ServiceMaster Brands businesses to Purchaser
for a total purchase price of $1.553 billion in cash (the “ServiceMaster Brands
Disposition”), subject to certain adjustments for indebtedness, cash and working
capital of the ServiceMaster Brands businesses at the closing of the
transaction;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent waive the requirements of subsection 7.4(b) of the Credit Agreement to
reinvest the Net Available Cash from such Asset Disposition in the business of
the Borrower and its Restricted Subsidiaries within the time periods required
therein or to the prepayment of the Term Loans and (to the extent the Borrower
or any Restricted Subsidiary is required by the terms thereof) other Additional
Indebtedness that is Pari Passu Indebtedness on a pro rata basis with the Term
Loans and make certain related amendments to certain terms and provisions of the
Credit Agreement as set forth herein; and

 

WHEREAS, the Lenders and the Administrative Agent are willing to amend the
Credit Agreement on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.1      Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 



 

 

 

Section 1.2      Amendments to the Credit Agreement.

 

(a)            Subsection 1.1 of the Credit Agreement is hereby amended as
follows:

 

(i)    by adding the following new definitions, to appear in proper alphabetical
order:

 

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

 

“Fifth Amendment”: the Fifth Amendment, dated as of September 30, 2020, among
the Loan Parties, the Administrative Agent and the Lenders party thereto.

 

“Fifth Amendment Effective Date Prepayment”: the prepayment of Term Loans
pursuant to the Fifth Amendment.

 

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

 

“ServiceMaster Brands Disposition”: as defined in the recitals of the Fifth
Amendment.

 

“UK Financial Institutions”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(ii)   by replacing the definitions of each of the following words with the
following corresponding new definitions, respectively, to appear in proper
alphabetical order: “Bail-In Action”, “Bail-In Legislation”, “EEA Financial
Institution”

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



-2-

 

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

(iii)  by amending the definition of “Write-Down and Conversion Powers” by
adding “(a)” at the beginning of the definition, immediately preceding the words
“with respect to” and adding a new clause (b) immediately following at the end
thereof as follows: “, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers”.

 

(b)         Clause (w) of the second sentence of subsection 3.8(a) is amended by
adding “, and the Fifth Amendment Effective Date Prepayment, to the extent
declined by any Lender as provided in the Fifth Amendment” immediately at the
end thereof.

 

(c)         Subsection 7.4(c) is amended to replace the word “and” immediately
preceding clause (y) thereof with “,” and to add a new clause (z) immediately
prior to the end of such subsection as follows: ”and (z) to the extent such Net
Available Cash is received from the ServiceMaster Brands Disposition”.

 



-3-

 

 

(d)         Section 10.22 is amended and replaced in its entirety with the
following:

 

10.22 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 



(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

Section 1.3      Consent Fee. In consideration of the Lenders’ agreement to
amend the Credit Agreement as set forth herein, the Borrower shall pay a
non-refundable consent fee (the “Consent Fee”), which Consent Fee shall be fully
earned, non-refundable and payable on the Effective Date to each Lender that
executes and delivers a Consent Form indicating its consent to each of the
amendments described in Section 1.2 hereof on or prior to 12:00 noon on
September 18, 2020 (the “Consent Deadline”), equal to the sum of (x) 0.20% of
the aggregate amount of Term Loans outstanding held by such Lender immediately
after giving effect to the Fifth Amendment Effective Date Prepayment on the
Effective Date and (y) 0.10% of the Revolving Commitments held by such Lender on
the Effective Date.

 

Section 1.4      Representations and Warranties, No Default. In order to induce
the Lenders party hereto to enter into this Amendment, each Loan Party
represents and warrants to each of the Lenders that as of the Effective Date:

 

(a)     the execution, delivery and performance by such Loan Party of this
Amendment are within such Loan Party’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, and will not (i) violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect or (ii) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of such Loan Party’s
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation;

 

(b)     this Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and

 



-4-

 

 



(c)     after giving effect to the amendments set forth in this Amendment,
(i) no Default or Event of Default exists and is continuing or has resulted
therefrom and (ii) all representations and warranties contained in Section 4 of
the Amended Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.

 

Section 1.5      Conditions to Effectiveness. (1) The amendments set forth in
Section 1.2 shall become effective on the date (such date, if any, the
“Effective Date”) that the following conditions have been satisfied:

 

(a)     the Administrative Agent shall have received from the Loan Parties and
the Lenders constituting the Required Lenders either (i) a counterpart of this
Amendment signed on behalf of such party (or a consent to this Amendment in the
form of Exhibit A hereto (a “Consent Form”)) or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission (e.g. “pdf”) of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment or a
Consent Form;

 

(b)     the Administrative Agent, the Arranger (as defined in the Engagement
Letter referred to below) and the Lenders shall have received all fees and
expenses required to be paid or delivered by the Borrower to them on or prior to
the Effective Date, including the (i) Consent Fee and (ii) Arrangement Fee (as
defined in and payable pursuant to the Engagement Letter, dated as of
September 18, 2020, among the Borrower and the Arranger (as defined therein));

 



(c)     the Administrative Agent shall have received an amount from the Borrower
in cash, which amount shall be applied on the Effective Date to prepay 10.05% of
the Term Loans held by each Lender that has not submitted a Consent Form prior
to the Consent Deadline indicating its election to decline such prepayment (the
“Fifth Amendment Effective Date Prepayment”), which such Fifth Amendment
Effective Date Prepayment shall be deemed a voluntary prepayment pursuant to
Section 3.4(a) of the Amended Credit Agreement and applied to the quarterly
installments of principal required by Section 2.2(b) of the Amended Credit
Agreement in the direct order of maturity beginning with the payment due on
September 30, 2020; and

 

(d)     the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower dated as of the Effective Date, certifying
that after giving effect to the amendments set forth in this Amendment, (i) no
Default or Event of Default exists and is continuing or has resulted therefrom
and (ii) all representations and warranties contained in Section 4 of the
Amended Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date.

 



-5-

 

 

(2)         Expenses. The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent).

 

(3)         Term Loans Outstanding. After giving effect to this Amendment, as of
the Effective Date, the aggregate principal amount of outstanding Term Loans is
$546,094,210.94.

 

Section 1.6      Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment and/or any document to be signed in connection with
this agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures (as defined below), deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be.
“Electronic Signatures” means any electronic symbol or process attached to, or
associated with, any contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

 

Section 1.7      Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 1.8      Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 



-6-

 

 

Section 1.9      Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Loan Parties
under the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect and nothing herein can or may be
construed as a novation thereof. Each Loan Party reaffirms its obligations under
the Loan Documents to which it is party and its prior grant and the validity,
enforceability and perfection of the Liens granted by it pursuant to the
Security Documents with all such Liens continuing in full force and effect after
giving effect to this Amendment. The parties hereto acknowledge and agree that
the amendment and restatement of the Credit Agreement pursuant to this Amendment
and all other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Effective Date This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

 



[Remainder of Page Intentionally Left Blank]

 



-7-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  THE SERVICEMASTER COMPANY, LLC       By: /s/ Anthony D. DiLucente   Name:
Anthony D. DiLucente   Title: Chief Financial Officer and Senior Vice President

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  CDRSVM HOLDING, LLC       By: /s/ Jesse J. Jenkins     Name: Jesse J. Jenkins
    Title: Vice President and Treasurer       MERRY MAIDS LIMITED PARTNERSHIP  
    By: /s/ Jesse J. Jenkins     Name: Jesse J. Jenkins     Title: Authorized
Signatory       MM MAIDS L.L.C.       By: /s/ Timothy C. Leslie     Name:
Timothy C. Leslie     Title: Vice President and Secretary       SERVICEMASTER
CONSUMER SERVICES LIMITED PARTNERSHIP       By: /s/ Jesse J. Jenkins     Name:
Jesse J. Jenkins     Title: Authorized Signatory       SMCS HOLDCO II, INC.    
  By: /s/ Jesse J. Jenkins     Name: Jesse J. Jenkins     Title: Vice President
and Treasurer

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  SERVICEMASTER MANAGEMENT CORPORATION       By: /s/ Jesse J. Jenkins     Name:
Jesse J. Jenkins     Title: Vice President and Treasurer       SERVICEMASTER
RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP       By: /s/ Jesse J.
Jenkins     Name: Jesse J. Jenkins     Title: Authorized Signatory       SM
CLEAN L.L.C.       By: /s/ Timothy C. Leslie     Name: Timothy C. Leslie    
Title: Vice President and Secretary       TERMINIX INTERNATIONAL, INC.       By:
/s/ Jesse J. Jenkins     Name: Jesse J. Jenkins     Title: Treasurer       THE
TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP       By: /s/ Jesse J.
Jenkins     Name: Jesse J. Jenkins     Title: Authorized Signatory

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent      
By: /s/ Brendan Korb     Name: Brendan Korb     Title: Vice President

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Lender and a Revolving Lender       By: /s/
Brendan Korb     Name: Brendan Korb     Title: Vice President

 



[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as a Revolving Lender       By: /s/ Paul
Isaac     Name: Paul Isaac     Title: Duly Authorized Signatory

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender       By: /s/
Lingzi Huang     Name: Lingzi Huang     Title: Authorized Signatory       By:
/s/ Nicolas Thierry     Name: Nicolas Thierry     Title: Authorized Signatory

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  FIRST HORIZON BANK, as a Revolving Lender       By: /s/ Joseph M. Evangelisti
    Name: Joseph M. Evangelisti     Title: Executive Vice President

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  GOLDMAN SACHS BANK USA, as a Revolving Lender       By: /s/ Mahesh Mohan    
Name: Mahesh Mohan     Title: Authorized Signatory

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  REGIONS BANK, as a Revolving Lender       By: /s/ Michael J. Veinbergs    
Name: Michael J. Veinbergs     Title: Director

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  BARCLAYS BANK PLC, as a Revolving Lender     By: /s/ Martin Corrigan     Name:
Martin Corrigan     Title: Vice President

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION as a Revolving Lender       By: /s/ Chris
Burns     Name: Chris Burns     Title: Senior Vice President

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  BANK OF AMERICA, N.A., as a Revolving Lender       By: /s/ Bruce Clark    
Name: Bruce Clark     Title: Senior Vice President

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 



 

 

 

  FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Revolving Lender       By: /s/ J.
David Izard     Name: J. David Izard     Title: Senior Vice President

 

[Signature Page – Fifth Amendment to the Credit Agreement]

 

 

 



 

EXHIBIT A

 

CONSENT FORM

 





CONSENT (this “Consent”) to the Fifth Amendment (the “Amendment”) to the Credit
Agreement, dated as of July 1, 2014 (as amended prior to the date hereof, the
“Credit Agreement”), among The ServiceMaster Company (the “Borrower”), the
Foreign Subsidiary Borrowers party thereto from time to time, JPMorgan Chase
Bank N.A., as administrative agent, collateral agent and Issuing Bank, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”). Capitalized terms used in this Consent but not defined in this
Consent have the meanings assigned to such terms in the Amendment.

 


Instruction – If you are a Lender and you wish to (i) consent to the Amendment
and/or (ii) accept or decline your Pro Rata Share of the Fifth Amendment
Effective Date Prepayment, please indicate your election below (choose one
option)

 

A. ¨ CONSENT TO THE AMENDMENT AND RECEIVE YOUR PRO RATA SHARE: The undersigned
Lender is electing to consent to the Amendment and receive all of its pro rata
share of the Fifth Amendment Effective Date Prepayment.

 

OR

 

B. ¨ CONSENT TO THE AMENDMENT AND DECLINE YOUR PRO RATA SHARE: The undersigned
Lender is electing to consent to the Amendment and decline all of its pro rata
share of the Fifth Amendment Effective Date Prepayment.

 

OR

 

C. ¨ DO NOT CONSENT TO THE AMENDMENT AND DECLINE YOUR PRO RATA SHARE OF THE
FIFTH AMENDMENT EFFECTIVE DATE PREPAYMENT: The undersigned Lender is electing
(i) to not consent to the Amendment (other than the amendment set forth in
Section 1.2(b) of the Amendment with respect to the non-pro rata application of
the Fifth Amendment Effective Date Prepayment) and (ii) to decline its pro rata
share of the Fifth Amendment Effective Date Prepayment. The undersigned Lender
agrees that it will not receive any Consent Fee and waives its pro rata share of
the Fifth Amendment Effective Date Prepayment.

 

NAME OF LENDER: ______________________________________

 

By: ____________________________________
Name:
Title:

 

For Lenders requiring a second signature line:

 

By: ____________________________________
Name:
Title:

 

Date:    September __, 2020

 

 





 

